DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive.
In the Remarks, the Applicant argues in substance:
(A) “Firstly, Takaoka does not teach ‘signaling an indication of the power scaling factor to a network entity that scheduled the PUSCH,’ as recited in claim 1.”
The Examiner respectfully disagrees with Applicant’s argument.  The cited paragraphs in the Non-Final Office Action dated 03/17/2021, pars [0064] and [0065] disclose where “when the total transmission power is larger than the UE-specific maximum transmission power, control information indicating ‘power scaling is necessary’ is outputted to power scaling controlling section 109… power scaling controlling section 109 performs transmission power scaling on each UL channel (such as SRS, PUSCH and PUCCH)…” Where the control information is transmitted at least to the eNB (corresponding to a network entity”) which performs the scheduling. 
(B) “Secondly, cited portions of Takaoka do not teach ‘determining a transmit power budget and an allocation of the transmit power budget across transmit chains for a scheduled physical uplink shared channel (PUSCH) transmission according to a power scaling factor,’ as recited in claim 1.”
As previously cited, pars. [0006]- [0010] disclose, “when power scaling occurs in simultaneous transmission of a plurality of UL channels, the transmission power is allocated…” and “priority used when power scaling occurs…” corresponding to scheduling. Please, see also par [0083], “the eNB can perform more appropriate operation in subsequent scheduling (resource allocation)…”
( C ) “Claims 12, 24, 30 are patentable at least for the same reason as claim 1…Claims 2-11, 13-23, 25-34 depend from claims 1, 12, 24, 30 and are therefore patentable.”
Please see argument (A) and (B) from above.

. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-16 and 19-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130215811 A1 (Takaoka et al., hereinafter Takaoka)
Regarding claim 1, Takaoka discloses a method of wireless communications (paragraph 65, “power scaling method” used in wireless communications) by a user equipment (UE) (paragraph 54, “UE”), comprising: 
determining a transmit power budget (paragraphs 6-10, “when power scaling occurs in simultaneous transmission of a plurality of UL channels, the transmission power is allocated …”, where calculations/budgeting takes place before power allocation) and an allocation of the transmit power budget across transmit chains (“multiplexed”) for a scheduled physical uplink shared channel (PUSCH) transmission according to a power scaling factor (paragraphs 6-10, 52 and 54, “when power scaling occurs in simultaneous transmission of a plurality of UL channels, the transmission power is allocated in the following order: the transmission power for PUCCH; the transmission power for PUSCH on which UCI is multiplexed; and the transmission power for PUSCH on which no UCI is multiplexed…” and paragraph 10, “when power scaling occurs, the transmission power for a terminal is preferentially allocated in the order of a PUCCH, an SRS, and a PUSCH”);

transmitting the PUSCH using the transmit chains according to the allocation of the transmit power budget (paragraph 168-169, “…in power scaling method 14 used in simultaneous transmission of a (periodic/aperiodic) SRS and a PUSCH…”).
Regarding claim 12, Takaoka discloses a method of wireless communications (paragraph 65, “power scaling method” used in wireless communications) by a network entity (paragraph 57, “eNB” corresponding to network entity), comprising: scheduling physical uplink shared channel (PUSCH) transmissions from a user equipment (UE) (paragraphs 52 and 54, “PUSCH is scheduled with a primary cell (Pcell) or primary component carrier (PCC) (i.e., to be transmitted with transmission assignment (UL grant…” and “eNB configures a UE with a UE-specific Pcell (PCC) and Scell (SCC) and notifies the UE of the UE-specific Pcell and Scell”);
receiving information indicating power scaling factors used by the UE to allocate transmit power budgets across transmit chains of the UE for the PUSCH transmission (paragraphs 64-65, “Power scaling detecting section 108 calculates total transmission power of a plurality of CCs (all UL channels) from the transmission power values of a plurality of UL channels outputted from transmission power calculating section 107…”, where the information is signaled to the eBNode); and
using the information to select one or more parameters for scheduling subsequent transmissions from the UE (paragraphs 82-83, “the eNB can perform more appropriate operation in subsequent scheduling (resource allocation) and transmission power (Adaptive Modulation channel Coding (AMC)) control for the Pcell on which UCI is likely to be transmitted”).
Regarding claim 24, Takaoka discloses an apparatus (fig. 2, “radio communication terminal apparatus”)  for wireless communications (paragraph 65, where radio communication terminals communicate wirelessly using radio signals) by a user equipment (UE) (paragraph 54, “UE”), comprising:
at least one processor (paragraph 299, “processor”) configured to determine a transmit power budget (paragraphs 6-10, “when power scaling occurs in simultaneous transmission of a plurality of UL 
a transmitter (Fig. 2, ”radio transmission processing section 115”) configured to signal an indication of the power scaling factor to a network entity that scheduled the PUSCH (paragraphs 64-65, “Power scaling detecting section 108 calculates total transmission power of a plurality of CCs (all UL channels) from the transmission power values of a plurality of UL channels outputted from transmission power calculating section 107…”, where the information is signaled to the eBNode) and to transmit the PUSCH using the transmit chains according to the allocation of the transmit power budget (paragraph 168-169, “…in power scaling method 14 used in simultaneous transmission of a (periodic/aperiodic) SRS and a PUSCH…”).
Regarding claim 30, Takaoka discloses an apparatus (fig. 2, “radio communication terminal apparatus”. This limitation is not clear? It seems like the UE was described as an apparatus in the specification; However, there seems to be no description in the specification where the “network entity’” is described as an apparatus. Although it might be implied that a base station is an apparatus, the manner in which the claim recites it, makes it unclear to determine if the “network entity”/eNB is indeed the apparatus) for wireless communications (paragraph 65, “power scaling method” used in wireless communications) by a network entity (paragraph 57, “eNB” corresponding to network entity), comprising: at least one processor (paragraph 299, “processor”) configured to schedule a physical uplink shared channel (PUSCH) transmissions from a user equipment (UE) (paragraphs 52 and 54, “PUSCH is scheduled with a primary cell (Pcell) or primary component carrier (PCC) (i.e., to be transmitted with transmission assignment (UL grant…” and “eNB configures a UE with a UE-specific Pcell (PCC) and Scell (SCC) and notifies the UE of the UE-specific Pcell and Scell”); and
a receiver (Fig. 2 and paragraph 57, “radio reception processing section 102”) configured to receive information indicating power scaling factors used by the UE to allocate transmit power budgets 
where the at least one processor is also configured to use the information to select one or more parameters for scheduling subsequent transmissions from the UE (paragraphs 82-83, “the eNB can perform more appropriate operation in subsequent scheduling (resource allocation) and transmission power (Adaptive Modulation channel Coding (AMC)) control for the Pcell on which UCI is likely to be transmitted”).
Regarding claims 2, 13, 25 and 31, Takaoka discloses all the limitations of claims 1, 12, 24 and 30, respectively. Takaoka further discloses where the indication of the power scaling factor is provided via a power headroom report (paragraphs 168 and 182, “…when the transmission power of a PUSCH is reduced (halfway) so as to satisfy the requirement with respect to the UE-specific maximum transmission power on the basis of the rule that indicates the power allocation priority for the transmission power of a PUSCH is lower than the transmission power of an SRS…” and PHR, where the headroom is considered when determining the maximum transmission power).
Regarding claims 3 and 26, Takaoka discloses all the limitations of claims 2 and 24, respectively. Takaoka further discloses where  the UE determines the power scaling factor based on a transmit precoding matrix indicator (TPMI) (paragraph 69, “SC-FDMA modulation section 113-1 to 113-N perform precoding by applying a DFT on the symbol sequences on which the transmission power is set…are outputted to combining section 114.”) and the transmit power budget (paragraphs 6-10, “when power scaling occurs in simultaneous transmission of a plurality of UL channels, the transmission power is allocated …”, where calculations/budgeting takes place before power allocation).
Regarding claims 4, 14 and 27, Takaoka discloses all the limitations of claims 2, 13 and 26, respectively. Takaoka further discloses where the power scaling factor is a value within a defined range (paragraphs 6-10, “when power scaling occurs in simultaneous transmission of a plurality of UL channels…” and 168-169, “…in power scaling…in simultaneous transmission of a (periodic/aperiodic) SRS and a PUSCH, power scaling controlling section 109 performs power scaling by keeping (not MAX based on the UE/UEs with technologies (LTE LTE-A and 5G, 4G) or coding that requires the highest power).
Regarding claims 5, 15 and 28, Takaoka discloses all the limitations of claims 4, 14 and 27, respectively. Takaoka further discloses where the range is defined by a minimum value at a low end and a maximum value at a high end (paragraphs 6-10, 168-169 and 182, “…when the transmission power of a PUSCH is reduced (halfway) so as to satisfy the requirement with respect to the UE-specific maximum transmission power on the basis of the rule that indicates the power allocation priority for the transmission power of a PUSCH is lower than the transmission power of an SRS…” and PHR, where the headroom considers maximum and minimum  values).
Regarding claims 6, 16 and 29, Takaoka discloses all the limitations of claims 2, 13 and 24, respectively. Takaoka further discloses where: the power scaling factor is signaled via K bits; and
the K bits represent an index to a bin of power scaling factor value within the range (paragraphs 2-3, 6-10, 168-169 and 182, where indexing scales are represented by K bits).
Regarding claim 9, Takaoka discloses all the limitations of claim 1.  Takaoka further discloses   comprising: receiving signaling, from the network entity, indicating how to allocate the transmit power budget across the transmit chains for the PUSCH transmission (paragraphs 6-10, 29 and 64-65, “…when the total transmission power is larger than the UE-specific maximum transmission power, control information indicating " power scaling is necessary" is outputted to power scaling controlling section 109.”, where the base station does the power allocation).
Regarding claim 10, Takaoka discloses all the limitations of claim 9. Takaoka further discloses where: the signaling indicates whether or not the UE can skip at least one step of a multi-step procedure for allocating the transmit power budget across transmit chains (paragraphs 6-10, 29 and 64-65, “…When the total transmission power is smaller than the UE-specific maximum transmission power, control information indicating ‘power scaling is unnecessary’…”).
Regarding claim 11, Takaoka discloses all the limitations of claim 10.  Takaoka further discloses providing signaling indicating whether the UE supports skipping the at least one step 
Regarding claims 19 and 32, Takaoka discloses all the limitations of claims 12 and 30, respectively.  Takaoka further discloses where using the information to select one or more parameters for scheduling subsequent transmissions from the UE comprises:
associating power scaling factors with transmit precoding matrix indicators (TPMIs) (paragraphs 5-10, 25, 52, 168-169); and
selecting one or more TPMIs for the subsequent transmissions that enable higher power transmissions from the UE than one or more other TPMIs (paragraphs 5-10, 52, 168-169, where the pre-coding matrixes enhance the rate of the system).
Regarding claims 20 and 33, Takaoka discloses all the limitations of claims 12 and 30, respectively.  Takaoka further discloses where using the information to select one or more parameters for scheduling subsequent transmissions from the UE comprises:
selecting one or more modulation and coding scheme (MCS) values for a given transmit precoding matrix indicator (TPMI) based on the information (paragraphs 5-10, 29, 64-65, 75 and 78, “pre-coding matrix indicator”, where the pre-coding matrixes enhance the rate of the system).
Regarding claims 21 and 34, Takaoka discloses all the limitations of claims 12 and 30, respectively.  Takaoka further discloses where using the information to select one or more parameters for scheduling subsequent transmissions from the UE comprises:
using the information to select one or more parameters for performing link adaptation (paragraphs 6-10, 25, 29, 64-65 and 75, where layer 2 protocols ensure link adaptation protocols).
Regarding claim 22, Takaoka discloses all the limitations of claim 12.  Takaoka further discloses signaling, to the UE, an indication of how to allocate the transmit power budget across the transmit chains for the PUSCH transmissions (paragraphs 6-10, 29, 64-65 and 75).
Regarding claim 23, Takaoka discloses all the limitations of claim 12.  Takaoka further discloses wherein:
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka in view of US 20120115534 A1 (Luo et al., hereinafter Luo).
Regarding claims 7 and 17, Takaoka discloses all the limitations of claims 6 and 16, respectively.  Takaoka further discloses where:   the bins are uniformly divided within the range (paragraphs 2-3, 6-10, 168-169 and 182, where LTE utilizes OFDM (DL) and SC-FDM (UL) partition a frequency range into multiple (Ks) orthogonal subcarriers, which are also commonly referred to as tones or bins, and where the spacing between adjacent subcarriers may be fixed, and the total number of subcarriers (Ks)).
Takaoka does not specifically disclose where the bins are quantized in a linear domain.
In related art concerning dynamic uplink power control, Luo discloses where the bins are quantized in a linear domain (paragraph 75, “the relationship between Rel-8 ΔTF(i) in Eq. (3) and MCS index may be linear…” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Luo’s teachings where the bins are quantized in a linear domain with Takaoka’s power allocation method because one of ordinary skill in the art would have recognized that linear scaled 
Regarding claims 8 and 18, Takaoka discloses all the limitations of claims 6 and 16, respectively.  Takaoka further discloses where: the bins are uniformly divided within the range (paragraphs 2-3, 6-10, 168-169 and 182, where LTE utilizes OFDM (DL) and SC-FDM (UL) partition a frequency range into multiple (Ks) orthogonal subcarriers, which are also commonly referred to as tones or bins, and where the spacing between adjacent subcarriers may be fixed, and the total number of subcarriers (Ks)).
Takaoka does not specifically disclose where the bins are quantized in a logarithmic domain.
Luo discloses where the bins are quantized in a logarithmic domain (paragraph 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Luo’s teachings where the bins are quantized in a logarithmic domain with Takaoka’s device because one of ordinary skill in the art would have recognized that logarithmic scales constitute a designer’s consideration, since they are useful for data that varies over multiple orders of magnitude. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
06/09/2021
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649